                        UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


 PETER DRURY,                                 )
                                              )
                      Plaintiff               )
                                              )
 V.                                           )    1:16-CV-00530-LEW
                                              )
 DAVID B. BERNHARDT, et al.,                  )
                                              )
                      Defendants              )


 ORDER OVERRULING PLAINTIFF’S OBJECTION TO THE MAGISTRATE
                JUDGE’S DISCOVERY ORDER


      On December 6, 2018, the United States Magistrate Judge entered his Order on

Discovery Issue. Plaintiff filed an appeal of the Magistrate Judge’s ruling on December

20, 2018. I have reviewed and considered the Magistrate Judge’s Order.

      I concur with the Magistrate Judge’s Order because it is neither clearly erroneous

nor contrary to law, and I determine that no further proceeding is necessary. See Fed. R.

Civ. P. 72(a). The objection is overruled and the Magistrate Judge’s Order is affirmed.

      SO ORDERED.

      Dated this 16th day of January, 2019.

                                                  /s/ Lance E. Walker
                                                  LANCE E. WALKER
                                                  UNITED STATES DISTRICT JUDGE
